Exhibit 10.1

 

EMPLOYEE AGREEMENT

 

This Employee Agreement (this “Agreement”) is made and entered into as of
September 1, 2010 by and between Microfluidics International Corporation, a
Delaware corporation (the “Company”), and Peter F. Byczko (“Byczko”).

 

WHEREAS, Byczko is a senior executive of the Company and a key member of the
Company’s management;

 

WHEREAS, the Company wishes to assure Byczko of fair severance should Byczko’s
employment terminate in specified circumstances following a change of control,
and to assure Byczko of certain other benefits upon a change of control.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Definitions.  The following terms used in this Agreement shall
have the following meanings:

 

(a)           “Base Monthly Salary” shall mean Byczko’s base monthly salary,
exclusive of any bonus or other benefits Byczko may receive.

 

(b)           “Board” shall mean the Board of Directors of the Company.

 

(c)           “Cause” shall mean (i) the willful failure or refusal by Byczko to
perform Byczko’s duties (other than any such failure resulting from Byczko’s
incapacity due to physical or mental illness); (ii) Byczko’s willful material
breach of any employment agreement or offer letter with the Company or any job
description or material policy of the Company or its subsidiaries applicable to
Byczko; (iii) Byczko’s willful engaging in misconduct, or conduct deemed by the
Board of Directors of the Company, in its sole discretion, to be grossly
negligent, with respect to the performance of Byczko’s duties that is materially
injurious to the Company, its subsidiaries, employees or customers, monetarily
or otherwise, (iv) any violation by Byczko of Byczko’s obligations under
Sections 3 and 4 of this Agreement or (v) Byczko’s conviction of, or plea of
guilty or nolo contendere, with respect to any felony or any crime involving
theft, dishonesty or fraud, or commission of an act of moral turpitude which
results or is reasonably likely to result in material harm to the Company, its
business or reputation; provided that, in the case of subsections (i), (ii) and
(iii) any such failure, breach or misconduct which, if capable of cure, has not
been cured within five (5) days after written notice of such breach is delivered
to Byczko by the Board of Directors of the Company.

 

(d)           “Change of Control” means the occurrence of any of the following
events:

 

(i)            Any person (as such term is defined in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting

 

--------------------------------------------------------------------------------


 

power represented by the Company’s then outstanding voting securities; provided
however, that with respect to Global Strategic Partners, LLC, a Delaware limited
liability company, and its Affiliates (as defined in the Exchange Act), such
number shall be sixty percent (60%) on a fully diluted basis; or

 

(ii)           The consummation of the sale or disposition by the Company of all
or substantially all the Company’s assets; or

 

(iii)          The consummation of a merger or consolidation of the Company with
(i) Global Strategic Partners, LLC or its affiliates (as defined in the Exchange
Act); provided, however, that such merger or consolidation results in the
ownership by Global Strategic Partners, LLC of at least sixty percent (60%) or
more of the total voting power represented by the Company’s then outstanding
voting securities, or (ii) any other corporation or entity, excluding a merger
or consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation.

 

(e)           “Good Reason” shall mean the occurrence of any of the following
events: (i) any material diminution in Byczko’s duties, authority, reporting
relationships or responsibilities (whether or not accompanied by a title
change); (ii) any material reduction in Byczko’s Base Monthly Salary, other than
as a result of a Company wide reduction in base salaries; or (iii) the
relocation of the Company’s executive offices more than 50 miles from its
current location; provided however that (A) such Good Reason is not remedied or
cured by the Company within thirty (30) days after the Company receives notice
from Byczko of the occurrence of a Good Reason; (B) such notice of the
occurrence of a Good Reason is sent by Byczko no later than thirty (30) days
after the occurrence of such Good Reason; and (C) Byczko terminates Byczko’s
employment with the Company within ninety (90) days of the occurrence of such
Good Reason. The foregoing definitions of Good Reason shall not be applicable,
however, if the event constituting Good Reason occurs: (i) with Byczko’s express
prior written consent, or (ii) in connection with termination of Byczko’s
employment for Cause or due to Byczko’s death or permanent disability.

 

(f)            “Severance Period” shall be the period commencing on the date of
Qualified Termination (as defined below) and continuing until the nine (9) month
anniversary of the date of the Qualified Termination, or such later monthly
period not to exceed the twelve (12) month anniversary of the date of the
Qualified Termination to the extent Byczko receives the additional monthly
payments under Section 2(a)(i) beyond the initial nine (9) month Severance
Amount.

 

2.             Benefits Upon a Change of Control.

 

(a)           In the event (x) the Company terminates Byczko’s employment with
the Company without Cause at or immediately prior to the closing of a Change of
Control transaction or within twelve (12) months following a Change of Control,
or (y) Byczko

 

2

--------------------------------------------------------------------------------


 

terminates Byczko’s employment with the Company for Good Reason within twelve
(12) months following a Change of Control (each, a “Qualified Termination”),
then:

 

(i)            the Company shall pay to Byczko an amount equal to nine
(9) months of Byczko’s Base Monthly Salary as in effect immediately prior to the
date of the Qualified Termination, which amount may be increased, at the sole
discretion of the Chief Executive Officer, by up to three (3) months of Byczko’s
Base Monthly Salary as in effect immediately prior to the date of the Qualified
Termination (the “Severance Amount”) as set forth in the following sentence.
Subject to any deferral or reduction in payment of the Severance Amount pursuant
to Section 2(f), the Severance Amount shall be paid by the Company to Byczko in
that number of equal monthly payments equal to the number of months of Base
Monthly Salary Byczko receives under the Severance Amount commencing on the
thirtieth (30th) day following the date of the Qualified Termination, provided
the Release (as defined below) is effective and irrevocable prior to such date,
and

 

(ii)           Provided Byzcko elects to continue coverage under the Company’s
present group health and dental plans pursuant to the federal Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), then for the shorter of (a) the
Severance Period, (b) until such time as Byczko becomes ineligible for COBRA
payments, or (c) until such time as Byczko becomes eligible to receive
healthcare coverage from a subsequent employer, the Company and Byczko will each
pay the same percentage contribution toward Byczko’s monthly premium(s) as were
made during Byczko’s employment, and Byczko’s share of such premium will be
deducted from the Severance Amount on a monthly basis if such deduction would
not violate the provisions of Section 2(f). Thereafter, in the event Byczko
remains eligible for COBRA benefits, Byczko will be solely responsible for
payment of Byczko’s monthly COBRA premium costs, in addition to an
administrative fee of up to 2%.

 

(b)           The Company’s obligations in Section 2(a) shall be contingent in
all respects on Byczko having theretofore executed (and not thereafter revoked)
the general release of claims in the form attached hereto as Exhibit A (the
“Release”). Notwithstanding any of the foregoing, in the event Byczko breaches
any of the provisions contained in Section 3, 4, or 15 of this Agreement or the
Invention Assignment and Proprietary Information Agreement referenced in
Section 6 of this Agreement, all payments of the Severance Amount and all
provision of benefits pursuant to Section 2(a) shall immediately cease and
become repayable to the Company to the extent paid to Byczko.

 

(c)           (i)            Provided Byczko remains employed by the Company
during the 60 day period commencing at or immediately prior to the time of the
closing of a Change of Control transaction (the “Retention Period”), Byczko
shall be paid on the last day of the Retention Period a bonus payment in an
amount equal to $15,000.00 (the “Guaranteed Bonus”). Notwithstanding the
foregoing, Byczko shall be paid the Guaranteed Bonus even if Byczko undergoes a
termination of employment at or immediately prior to the time of closing of a
Change of Control transaction or during the Retention Period, if such
termination of employment is by the Company without Cause or by Byczko for Good
Reason and, in such event, the payment of the Guaranteed Bonus shall be made
promptly following Byczko’s date of termination, but in no event later than the
date that is 75 days following Byczko’s date of termination;

 

3

--------------------------------------------------------------------------------


 

(ii)           Byczko shall also be eligible to be paid at the time of the
closing of the Change of Control transaction his pro rata share (based on the
number of days in the period from the commencement of the current fiscal year to
the date of closing of the Change of Control transaction) of his maximum bonus
opportunity for the current fiscal year, to the extent the Board determines that
(x) the Company is on track through such closing date in achieving the current
fiscal year’s Company-wide performance metrics for payment of such bonus,
(y) Byczko has satisfactorily achieved his KRA’s through such date and (z) the
payment of such bonus would be consistent with the financial performance of the
Company and the economics of the Change of Control transaction (the “Accelerated
Bonus”); provided, however, that the amount of the Accelerated Bonus shall be
reduced by the amount of the Guaranteed Bonus;

 

(iii)          upon payment of any Accelerated Bonus pursuant to
Section 2(c)(ii), Byczko shall not be entitled to any further payments under the
existing bonus plan for the balance of the then current fiscal year; and

 

(iv)          if the Company does not pay any Accelerated Bonus at the closing
of a Change of Control transaction, as provided in Section 2(c)(ii) above,
Byczko will remain eligible to receive his annual bonus, to the extent earned,
as and when due and payable under the terms applicable to such bonus (“Earned
Bonus”), and in such event the amount of the Guaranteed Bonus shall be credited
against and treated as a prepayment of the amount of the Earned Bonus;

 

(d)           If Byczko is employed by the Company at the time of the closing
date of the Change of Control then, at the sole discretion of the Chief
Executive Officer of the Company, the Company will pay to Byczko a cash bonus in
an amount equal to a minimum of three (3) times his Base Monthly Salary (the
“Discretionary Transaction Bonus”) on the thirtieth (30th) day following the
closing date of the Change of Control.

 

(e)           Byczko’s unvested stock options will become fully vested and
exercisable immediately prior to the Change of Control.

 

(f)            (i)            The Severance Amount provided for in
Section 2(a) constitutes an “involuntary separation pay plan” with respect to
termination without Cause or resignation with Good Reason pursuant to Treas.
Reg. §1.409A-1(b)(9)(iii) and thus not “nonqualified deferred compensation”
subject to Section 409A of the U.S. Tax Code (the “Code”).  The Guaranteed
Bonus, Accelerated Bonus and Earned Bonus constitute a “short-term deferral”
within the meaning of Treas. Reg. §1.409A-1(b)(4)(i) and thus not “nonqualified
deferred compensation” subject to Section 409A of the Code.  If the Severance
Amount is deemed to provide benefits that constitute “nonqualified deferred
compensation” with respect to a termination without Cause, resignation for Good
Reason, or any other termination of employment, then the following
interpretations apply to this Agreement:  (i) Any termination of Byczko’s
employment triggering payment of the Severance Amount must constitute a
“separation from service” under Section 409A(a)(2)(A)(i) of the Code and Treas.
Reg. §1.409A-1(h) before distribution of such benefits can commence.  To the
extent that the termination of Byczko’s employment does not constitute a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h) (as the result of further services that are reasonably anticipated
to be provided by Byczko to the Company at the time his employment terminates
hereunder), any payment hereunder that

 

4

--------------------------------------------------------------------------------


 

constitutes non-qualified deferred compensation subject to Section 409A of the
Code shall be delayed until after the date of a subsequent event constituting a
separation of service under Section 409A(a)(2)(A)(i) of the Code and Treas. Reg.
§1.409A-1(h).  For purposes of clarification, this section shall not cause any
forfeiture of benefits on Byczko’s part, but shall only act as a delay until
such time as a “separation from service” occurs; (ii) If Byczko is a “specified
employee” (as that term is used in Section 409A of the Code and regulations and
other guidance issued thereunder) on the date his separation from service
becomes effective, any benefits payable hereunder that constitute non-qualified
deferred compensation under Section 409A of the Code shall be delayed until the
earlier of (A) the business day following the six-month anniversary of the date
his separation from service becomes effective, and (B) the date of his death,
but only to the extent necessary to avoid such penalties under Section 409A of
the Code.  On the earlier of (A) the business day following the six-month
anniversary of the date his separation from service becomes effective, and
(B) his death, the Company shall pay Byczko in a lump sum the aggregate value of
the non-qualified deferred compensation that the Company otherwise would have
paid him prior to that date pursuant to this Agreement; (iii) It is intended
that the Severance Amount and each separate payment and installment thereof
shall be treated as a separate “payment” for purposes of Section 409A of the
Code; and (iv) Neither the Company nor Byczko shall have the right to accelerate
or defer the delivery of any such payments or benefits except to the extent
specifically permitted or required by Section 409A of the Code.

 

(ii)           Notwithstanding anything to the contrary set forth in this
Section 2, in the event that all or any portion of the amounts to be paid to
Byczko pursuant to Section 2 would be a “parachute payment,” as defined in
section 280G(b)(2) of the Code and the Treasury Regulations thereunder, the
aggregate present value of the total amounts to be paid to Byczko under
Section 2 shall be limited to an amount that is less than three times Byczko’s
“annualized includible compensation for the base period,” as defined in section
280G(d) of the Code and any Treasury Regulations thereunder.

 

(iii)          If any dispute between the Company and Byczko as to any of the
amounts to be determined under Section 2(f)(ii) or the method of calculating
such amounts cannot be resolved by the Company and Byczko, either party, after
giving three (3) days written notice to the other, may refer the dispute to a
regional or national accounting firm designated by the Board of Directors of the
Company, in its sole discretion, which firm shall have not had a material
business relationship with the Company in the preceding three (3) years, whose
determination as to the amounts to be determined under Section 2(f)(ii) and the
method of calculating such amounts shall be final and binding on both the
Company and Byczko. The Company shall bear the costs of any such determination.

 

3.             Confidential Information.  Byczko acknowledges that the
information, observations and data obtained by Byczko while employed by the
Company concerning the business or affairs of the Company or any of its
affiliates (“Confidential Information”) are the property of the Company.
Therefore, Byczko agrees that during Byczko’s employment with the Company and
following the termination of Byczko’s employment with the Company, Byczko shall
hold in a fiduciary capacity for the benefit of the Company the Confidential
Information and Byczko shall not disclose to any unauthorized person or use for
Byczko’s own account any Confidential Information without the prior written
consent the Company, unless and to the extent required by law, rule or
regulation or pursuant to any administrative or court order. The term

 

5

--------------------------------------------------------------------------------


 

“Confidential Information” shall not include: (i) information which is generally
available to the public or those in the Company’s industry as of the date of
execution of this Agreement or which later becomes generally available to the
public or those in the Company’s industry other than as a result of Byczko’s
prohibited disclosure; (ii) information which comes to Byczko from a bona fide
third party source so long as such source was not, to Byczko’s knowledge,
prohibited from providing such information to Byczko by any contractual, legal,
fiduciary or other obligation; and (iii) information which was known to Byczko
before such information was obtained from the Company, except to the extent that
such information becomes or is incorporated into the Company’s Confidential
Information, including but not limited to, its Inventions, as defined under the
Invention Assignment and Proprietary Information Agreement referenced in
Section 6 of this Agreement, and any other trade secrets or proprietary
information. The foregoing provision shall not be deemed to supersede or limit
any other agreement between Byczko and the Company relating to confidential
information of the Company, but shall be deemed to be in addition to the
provisions thereof. To the extent there arises any irreconcilable conflict
between this Agreement and any such other agreement, the provisions of this
Agreement shall control.

 

4.             Non-Compete; Non-Solicitation.

 

(a)           Byczko acknowledges that in the course of Byczko’s employment with
the Company, Byczko will become familiar with the Company’s trade secrets and
with other Confidential Information concerning the Company and that Byczko’s
services will be of special, unique and extraordinary value to the Company.
Therefore, Byczko agrees that during Byczko’s employment with the Company and
during the Severance Period (the “Noncompete Period”), Byczko shall not,
directly or indirectly, in any state, country or other jurisdiction in which the
Company is engaged or, to the knowledge of Byczko, has reasonably firm plans to
engage in business: (i) engage in any Competitive Business (as defined below);
(ii) render any services to any Competitive Business; or (iii) acquire a
financial interest in any Competitive Business. For purposes of this Agreement,
the phrase “engage in” shall include any direct or indirect ownership or profit
participation interest in such enterprise, whether as an owner, stockholder,
member, partner, joint venturer of or otherwise, and shall include any direct or
indirect participation in such enterprise as an employee, consultant, director,
officer, licensor of technology or otherwise. “Competitive Business” means a
business that is engaged, itself or through an affiliate, in the production,
sale, provision or distribution of products or services, or research or
development intended to create products or services, competitive with the
Company’s business including, but not limited to:

 

(i)            high-shear processing equipment used to: (A) produce sub-micron
and nanoscale liquid and solid particles in emulsions and dispersions for the
biotech, pharmaceutical, chemical/coatings, personal care/cosmetics and food
industries, and (B) perform cell disruption (lysis), or (C) create liposomal
encapsulation of a variety of products;

 

(ii)           chemical reactor equipment for: (A) the continuous production of
nanoscale products through chemical reaction, or (B) crystallization processes
to produce drug and other nanosuspensions for the pharmaceutical and
biotechnology industries; or

 

6

--------------------------------------------------------------------------------


 

(iii)          future products, equipment or services developed; as such
products, equipment or services exist or are contemplated during Byczko’s
employment with the Company.

 

Nothing herein shall prohibit Byczko from being a passive owner of not more than
three percent (3%) of any class of securities of a public company, so long as
Byczko has no active participation in any aspect of the business of such entity.

 

(b)           During the Noncompete Period, Byczko shall not directly or
indirectly through another entity: (i) induce or attempt to induce any employee
of the Company to leave the employ of the Company, or in any way interfere with
the relationship between the Company, on the one hand, and any employee thereof,
on the other hand; (ii) hire any person who is or at any time was an employee of
the Company earlier than six (6) months after such individual’s employment
relationship with the Company has ended; or (iii) induce or attempt to induce
any customer, supplier, licensee or other business relation of the Company to
cease doing business with the Company, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation,
on the one hand, and the Company, on the other hand. Clauses (i) and (iii) of
the preceding sentence shall not apply to any general advertising or
solicitation.

 

(c)           If, at the time of enforcement of this Section 4, a court shall
hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law.

 

(d)           In the event of the breach or a threatened breach by Byczko of any
of the provisions of this Section 4, the Company, in addition and supplementary
to other rights and remedies existing in its favor, may apply to any court of
law or equity of competent jurisdiction solely in any of the forums set forth in
Section 18 hereof for specific performance and/or injunctive or other relief in
order to enforce or prevent any violations of the provisions thereof (without
posting a bond or other security).

 

5.             Byczko and Company Representations.  Byczko hereby represents and
warrants to the Company that: (i) the execution, delivery and performance of
this Agreement by Byczko does not and will not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Byczko is a party or by which Byczko is bound, and (ii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
the valid and binding obligation of Byczko, enforceable in accordance with its
terms. The Company hereby represents and warrants to Byczko that: (i) the
execution, delivery and performance of this Agreement by the Company does not
and will not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which the Company
is a party or by which it is bound and (ii) upon the execution and delivery of
this Agreement by the parties, this Agreement shall be the valid and binding
obligation of the Company, enforceable in accordance with its terms.

 

7

--------------------------------------------------------------------------------


 

6.             Intellectual Property Agreement.  If Byczko has not previously
done so, Byczko shall, simultaneous with the execution hereof, execute and
deliver to the Company the Invention Assignment and Proprietary Information
Agreement in the form attached hereto as Exhibit B.

 

7.             Continued Employment.  This Agreement shall not give Byczko any
right of continued employment or any right to compensation or benefits from the
Company or any subsidiary except the rights specifically stated herein to
certain severance, bonus and other benefits, and shall not limit the Company’s
right to change the terms of or to terminate Byczko’s employment, with or
without Cause, at any time, except as may be otherwise provided in a written
employment agreement, if any, between the Company and Byczko. The Company’s
obligations pursuant to Section 2 of this Agreement shall automatically
terminate upon the termination of Byczko’s employment with the Company for any
reason, whether voluntary or involuntary, at any time other than at or
immediately prior to the closing of a Change of Control transaction or during
the one-year period following a Change of Control transaction and during the
Retention Period, with respect to the payment of the Guaranteed Bonus as set
forth in Section 2(c)(i).

 

8.             Notices.  All notices, requests, demands and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to be delivered and receive five business days after having been
deposited in the United States mail and enclosed in a registered or certified
post-paid envelope; one business day after having been sent by reputable
overnight courier; when personally delivered or sent by facsimile communications
equipment of the sending party on a business day, or if not on a business day on
the next succeeding business day thereafter; and in each case addressed to the
respective party at the address set forth below or to such other changed
addresses as the party may have fixed by notice as provided herein:

 

Notices to Byczko:

 

As set forth on the signature page to this Agreement.

 

Notices to the Company:

 

Microfluidics International Corporation

30 Ossipee Road

Newton, MA 02464

Attention: Chief Executive Officer

 

With a copy to:

 

Posternak Blankstein & Lund LLP

The Prudential Tower, 33rd Floor

800 Boylston Street

Boston, MA 02199

Attention: Donald H. Siegel, P.C.

 

8

--------------------------------------------------------------------------------


 

9.             Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

10.          Complete Agreement.  This Agreement, any stock option award
agreement between Byczko and the Company, and those documents expressly referred
to herein, embody the complete agreement and understanding among the parties and
supersede and preempt any prior understandings, agreements or representations by
or among the parties, whether written or oral, which may have related to the
subject matter hereof in any way, including, without limitation, any existing
severance agreement and/or severance arrangement between the Company and Byczko.

 

11.          Counterparts.  This Agreement may be executed in separate
counterparts, including via facsimile, each of which is deemed to be an original
and all of which taken together constitute one and the same agreement.

 

12.          Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Byczko, the Company and each of
their respective heirs, successors and assigns, except that Byczko may not
assign Byczko’s rights or delegate Byczko’s obligations hereunder without the
prior written consent of the Company. The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) of
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no such
succession had taken place.

 

13.          No Duty to Mitigate Damages.  Byczko’s benefits under Section 2
shall be considered severance pay in consideration of Byczko’s past service and
Byczko’s continued service from the date of this Agreement, and Byczko’s
entitlement thereto shall not be governed by any duty to mitigate Byczko’s
damages by seeking further employment.

 

14.          Cooperation.  During the Severance Period, Byczko shall reasonably
cooperate with the Company with respect to any questions or inquiries the
Company may have concerning its business, including but not limited to, its
operations, services, customers, vendors, and employees; provided, however, that
such cooperation shall not materially interfere with Byczko’s employment, if
any.

 

15.          No Disparagement.  Byczko agrees that neither he, nor any person
acting on his behalf, shall directly or indirectly take any action that he knows
or reasonably should know would be detrimental to the Company’s interest, or
make any disparaging remarks concerning the business, operations, services,
management, employees, affiliates, affairs and/or financial condition of the
Company.  The Company agrees that it will not make any disparaging remarks
concerning Byczko or his employment with the Company.  Nothing herein shall
preclude either Byczko or the Company from making truthful representations
required pursuant to legal process

 

9

--------------------------------------------------------------------------------


 

or court order, or in response to inquiries from any federal, state or local
governmental entity or regulatory body.

 

16.          Attorneys’ Fees and Costs.  If any action seeking equitable
remedies is instituted by either party, the prevailing party shall be entitled
to reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which that party may be entitled.

 

17.          Governing Law.  This Agreement will be governed by the internal
law, and not the laws of conflicts that would give effect to the laws of another
jurisdiction, of the Commonwealth of Massachusetts.

 

18.          Forum.  The parties submit to the exclusive jurisdiction of the
federal and state courts of Boston, Massachusetts in relation to any dispute
arising in connection herewith.

 

19.          Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company and Byczko,
and no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

Company:

 

 

 

MICROFLUIDICS INTERNATIONAL CORPORATION

 

 

 

By:

/s/ Michael C. Ferrara

 

 

Name:

Michael C. Ferrara

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ Peter F. Byczko

 

Peter F. Byczko

 

Address:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

FORM OF RELEASE AGREEMENT

 

1.             Release.  Peter F. Byczko (“Byczko”), on his own behalf, on
behalf of any entities he controls and on behalf of his descendants, dependents,
heirs, executors, administrators, assigns and successors, and each of them,
hereby acknowledges full and complete satisfaction of and releases and
discharges and covenants not to sue Microfluidics International Corporation (the
“Company”), its divisions, subsidiaries, parents, majority unit holders or
affiliated companies, past and present, and each of them, as well as its and
their assignees and successors, any of its directors, officers, shareholders,
partners, representatives, attorneys, agents or employees, past or present
(individually and collectively, the “Releasees”), from and with respect to any
and all claims, agreements, obligations, demands and causes of action, known or
unknown, suspected or unsuspected, arising out of or in any way connected with
Byczko’s employment, the termination thereof, or any other relationship with or
interest in the Company, including without limiting the generality of the
foregoing, any claim for severance pay, profit sharing, bonus or similar
benefit, pension, retirement, life insurance, health or medical insurance or any
other fringe benefit, or disability, or any other claims, agreements,
obligations, demands and causes of action, known or unknown, suspected or
unsuspected, resulting from or arising out of any act or omission by or on the
part of the Releasees committed or omitted prior to the date of this Agreement,
including, without limiting the generality of the foregoing, any claim under
Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act,
the Family and Medical Leave Act, The Massachusetts Fair Employment Practices
Act, M.G.L 151B or any other federal, state or local law, regulation or
ordinance; provided, however, that the foregoing release does not apply to
(i) Byczko’s right to enforce any obligation of the Company to Byczko pursuant
to Section 2 of the Employee Agreement dated as of September 1, 2010 by and
between the Company and Byczko (the “Employee Agreement”); (ii) any stock
options that survive the termination of Byczko’s employment by the terms of the
applicable agreement; (iii) any vested benefits under any Company sponsored
employee benefit plan or perquisite of employment, including accrued but unused
vacation time pursuant to the Company’s vacation policy then in effect; (iv) any
rights to indemnification under the Company’s error and omissions policy and/or
Bylaws; (v) the enforcement of this Agreement and the surviving provisions of
the Employment Agreement; or (vi) the right to file a charge of discrimination
with the U.S. Equal Opportunity Commission (“EEOC”) or with any state or local
anti-discrimination agency or to participate in an investigation conducted by
the EEOC or any such agency. Byczko has agreed to waive his right to any damages
or other recovery resulting from any administrative, arbitration, or court
proceeding, including any action brought by the EEOC or any other state or local
agency on his behalf or on behalf of a class of which he may be considered a
member, with respect to Byczko’s employment with and/or termination of
employment from the Company and if Byczko is awarded any money damages, Byczko
hereby assigns to the Company Byczko’s right and interest to such money damages.
Notwithstanding the foregoing, this paragraph does not limit Byczko’s right to
challenge the validity of the Release Agreement in a legal proceeding under the
Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f) with respect to claims
under the Age Discrimination in Employment Act. This paragraph also is not
intended to and shall not limit the right of a court to determine, in its
discretion, that the Company is entitled to restitution, recoupment, or setoff
of any payments made to Byczko and/or Byczko’s counsel by the Company should the
Release Agreement be found to be invalid as to the release of claims under the
Age Discrimination in Employment Act.

 

--------------------------------------------------------------------------------


 

2.             [Deemed included if California law ever becomes applicable]
Waiver of Civil Code Section 1542. This Agreement is intended to be effective as
a general release of and bar to each and every claim, agreement, obligation,
demand and cause of action hereinabove specified (collectively, the “Claims”).
Accordingly, Byczko hereby expressly waives any rights and benefits conferred by
Section 1542 of the California Civil Code as to the Claims. Section 1542 of the
California Civil Code provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO A CLAIM WHICH THE CREDITOR DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

 

Byczko acknowledges that he later may discover claims, demands, causes of action
or facts in addition to or different from those which Byczko now knows or
believes to exist with respect to the subject matter of this Agreement and
which, if known or suspected at the time of executing this Agreement, may have
materially affected its terms. Nevertheless, Byczko hereby waives, as to the
Claims, any claims, demands, and causes of action that might arise as a result
of such different or additional claims, demands, causes of action or facts.

 

3.             ADEA Waiver.  Byczko expressly acknowledges and agrees that by
entering into this Agreement, he is waiving any and all rights or claims that he
may have arising under the Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Agreement.
Byczko further expressly acknowledges and agrees that:

 

a.     In return for this Agreement, he will receive consideration beyond that
which he was already entitled to receive before entering into this Agreement;

b.     He is hereby advised in writing by this Agreement to consult with an
attorney before signing this Agreement;

c.     He was given a copy of this Agreement on [          , 20  ] and informed
that he had twenty-one (21) days within which to consider the Agreement; and

d.     He was informed that he has seven (7) days following the date of
execution of the Agreement in which to revoke the Agreement.

 

4.             No Disparagement.  Byczko agrees that neither he, nor any person
acting on his behalf, shall directly or indirectly take any action that he knows
or reasonably should know would be detrimental to the Company’s interest, or
make any disparaging remarks concerning the business, operations, services,
management, employees, affiliates, affairs and/or financial condition of the
Company.  The Company agrees that it will not make any disparaging remarks
concerning Byczko or his employment with the Company.  Nothing herein shall
preclude either Byczko or the Company from making truthful representations
required pursuant to legal process or court order, or in response to inquiries
from any federal, state or local governmental entity or regulatory body.

 

2

--------------------------------------------------------------------------------


 

5.             No Transferred Claims.  Each party hereto represents and warrants
to the other that he or it, as applicable, has not heretofore assigned or
transferred to any person not a party to this Agreement any released matter or
any part or portion thereof.

 

EXECUTED this                        day of                        20   .

 

 

 

 

 

Peter F. Byczko

 

3

--------------------------------------------------------------------------------


 

Exhibit B

 

INVENTION ASSIGNMENT AND PROPRIETARY

INFORMATION AGREEMENT

 

For good and valuable consideration, which includes continued employment by
Microfluidics International Corporation and/or its subsidiary, Microfluidics
Corporation (collectively the “Company”), and the compensation received
therefore, I agree that:

 

1.             I hereby assign to the Company my rights and all interests in
inventions, improvements and discoveries, original works of authorship,
formulas, processes, computer programs, and trade secrets (the “Inventions”)
made, conceived or first reduced to practice or created by me, either alone or
jointly with others, during my period of employment by the Company, whether or
not in the ordinary course of my employment. This applies to inventions and
discoveries which relate to the current business of the Company, or business
which the Company may reasonably be expected to enter.

 

2.             I will promptly disclose in confidence the Inventions to the
appropriate Company designee and will assist the Company in any reasonable
manner to protect and implement these for its benefit. On request, I will
participate in the patent process or other activities to carry out the purpose
of this Agreement, without further consideration, but at the expense of the
Company. If such actions are required after termination of my employment I will
be entitled to a fair and reasonable per diem fee plus expense reimbursement, if
incurred at the request of the Company.

 

3.             I agree that all Inventions that: (a) are developed using
equipment, supplies, facilities or trade secrets of the Company, or (b) result
from work performed for the Company, or (c) related to the Company’s business or
anticipated research and development, will be the sole and exclusive property of
and are hereby assigned to the Company.

 

4.             Without prior written consent of the Company, I will not, during
my employment by the Company, engage in any employment or activity for others,
in any business in which the Company is or may reasonably be expected to be
active.

 

5.             During my employment by the Company, or thereafter at any time, I
will not disclose to others or use for my benefit trade secrets or confidential
information of the Company (as defined below) and that of its clients or other
business relationships, except as necessary in the ordinary course of performing
my duties with co-workers or as otherwise permitted by the Company’s Board of
Directors in writing. For the purposes of this Agreement the Company’s
confidential information shall be deemed to include but not be limited to:
(i) trade secrets, know-how, designs, technical information, techniques,
processes, functioning, diagrams, schematics, timing, measurements, tolerances,
quantification of physical forces exerted, materials and methods of construction
relating to or embodied within the Microfluidizer device and, in particular,
within its interaction chambers and auxiliary processing modules, (ii) the
identity of the Company’s customers, suppliers and vendors, non-public financial
information including price lists, budgets, financial plans and projections (the
“Confidential Information”).

 

6.             I will not use or disclose in the course of my employment for the
Company any trade secrets or Confidential Information belonging to others.

 

--------------------------------------------------------------------------------


 

7.             Upon termination or resignation, I shall turn over to the Company
all written and visual materials, and computer data storage diskettes and/or
other storage media pertaining to my work and other pertinent Confidential
Information or other equipment, parts, or information of the Company.

 

8.             I agree that in the event of my breach of this Agreement the
Company’s available damages and remedies at law would be inadequate and,
accordingly, the Company shall have the right to obtain temporary and/or
permanent injunctive relief or its equivalent under domestic or foreign law
against me to prevent the unauthorized use or disclosure of any Confidential
Information as well as all other remedies that may be available to the Company.
I further agree that all legal and equitable rights, remedies and damages
available to the Company shall be considered cumulative and the use or choice of
a particular remedy, damage or relief shall not preclude the Company’s further
exercise of other rights, remedies and damages.

 

9.             This Agreement shall be governed by and construed under the laws
of the Commonwealth of Massachusetts without regard to its internal conflicts of
laws provisions. I hereby consent to the jurisdiction of the courts of the
Commonwealth of Massachusetts or such other jurisdiction as the Company may find
more convenient or effective for the prosecution of any action hereunder.

 

10.           This Agreement represents the entire agreement between the parties
relating to the subject matter hereof and supersedes any previous understanding
or agreement.

 

11.           I agree that the provisions of this Agreement are severable. If
any provision hereof shall be declared to be invalid or unenforceable for any
reason, such unenforceability shall not affect the enforceability of the
remaining provisions of the Agreement, and such provision shall be reformed and
construed to the extent permitted by law so that the remainder is valid and
enforceable.

 

Signed as a sealed instrument this                        day
of                        , 20   .

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Printed Name

 

 

 

 

 

 

 

 

Witness

 

 

2

--------------------------------------------------------------------------------